DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 and 3-5 are pending.
Claim 2 is canceled.

Response to Amendment
The amendments to the claims filed on November 19, 2020 have been entered. Claims 1 and 3-5 are allowed. In regard to claims 2-5, all the objections have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-5 are allowed. Independent claims 1 now contain subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a bus bar holding structure comprising: a resin block main body for an electronic component block; a first bus bar having a protruding portion; and a second bus bar, wherein the resin block main body includes a bus bar assembling portion having a groove portion; wherein the first bus bar and the second bus bar are accommodated in the bus bar assembling portion second side portions of the first bus bar and the second bus bar are located on an opening side of the groove portion; and wherein the second bus bar is sandwiched between the protruding portion of the first bus bar and a bottom of the groove portion when the first bus bar and the second bus bar are accommodated in the bus bar assembling portion; and wherein the protruding portion extends toward the opening of the groove portion, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831